182 F.2d 349
J. Howard McGRATH, Attorney General, as successor to theAlien Property Custodian, Petitioner-Appellee,v.CHASE NATIONAL BANK OF CITY OF NEW YORK, and John J.McCloskey, Jr., as Sheriff, of the City of New York, and LeoZittman and John F. McCarthy, Respondents-Appellants. J.Howard McGRATH, Attorney General, as successor to the AlienProperty Custodian, Petitioner-Appellee, v. FEDERAL RESERVEBANK OF NEW YORK, and John J. McCloskey, Jr., as Sheriff ofthe City of New York, and Leo Zittman and John F. McCarthy,Respondents-Appellants.
Nos. 207, 208, Docket 21620 and 21621.
United States Court of Appeals Second Circuit.
Argued May 9, 1950.Decided June 2, 1950.

Appeals from the United States District Court for the Southern District of New York.
Joseph M. Cohen, New York City, for appellant Zittman.
Katz & Sommerich, New York City, Henry I. Fillman and Otto C. Sommerich, New York City, of counsel, for appellant McCarthy.
Sidney Posner, New York City, for appellant McCloskey.
Harold I. Baynton, Acting Director, Office of Alien Property, Washington, D.C., Irving H. Saypol, United States Attorney, New York City, James L. Morrisson and Ralph S. Spritzer, Attorneys, Department of Justice, Washington, D.C., Milbank, Tweed, Hope & Hadley, New York City, for appellee.
Before SWAN, AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.


1
Decrees of the District Court, 82 F.Supp. 740, affirmed as to appellants Zittman and McCarthy on the authority of Propper v. Clark, 337 U.S. 472, 69 S.Ct. 1333, 93 L.Ed. 1480, and as to appellant Sheriff of the City of New York on the ground stated in the opinion below.